Citation Nr: 1144948	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Jonathan Green, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, his father and a friend


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1986 to September 1988 and from May 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claim currently on appeal.  The Veteran's claim was previously remanded by the Board in December 2009 for further evidentiary development.  

The Veteran's claim was again remanded by the Board in July 2011 so that he could be scheduled for his requested hearing.  He subsequently testified at a video conference hearing before the undersigned Veterans Law Judge in September 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's ulcerative colitis manifested during his military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for ulcerative colitis have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the Veteran's claim, the Board is granting in full this particular benefit.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for ulcerative colitis.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, when affording the Veteran the full benefit of the doubt, the Board finds that service connection for ulcerative colitis is warranted.  

The Veteran's service treatment records do not reflect that he suffered from chronic gastrointestinal symptomatology during military service.  There is no evidence of treatment for this condition during military service.  According to the Veteran's July 2003 post-deployment health assessment, the Veteran denied symptoms such as diarrhea or frequent indigestion.  The Veteran described his health as excellent and no gastrointestinal disorder was diagnosed.  Therefore, the in-service treatment records do not reflect that this condition manifested during military service.  

Nonetheless, the Veteran has submitted a number of lay statements in support of his claim.  According to a letter dated July 2007 from the Veteran's aunt, she spoke to the Veteran while he was in Qatar.  According to her, the Veteran complained of having bouts of severe cramping and diarrhea during some of these conversations.  The Veteran's father made the same assertions in a letter dated August 2007.  

The first post-service evidence of gastrointestinal symptomatology is a February 2005 private treatment record prepared by a physician with the initials G.L.  According to Dr. L, the Veteran reported crampy lower abdominal pain with loose stools for the last three days.  He was diagnosed with acute colitis at this time.  According to a March 2005 colonoscopy report, the Veteran had a history of irritable bowel syndrome with diarrhea.  The record also contains a January 2006 emergency room record.  According to this record, the Veteran reported a one month history of diarrhea with passage of mucus and blood that was worse for the past few days.  A diagnosis of suspect inflammatory bowel disease was assigned at this time.  

Subsequent medical records reflect that the Veteran has continued to seek treatment for gastrointestinal symptomatology with both VA and on a private basis.  According to a November 2006 note prepared by a physician with the initials J.D.S., the Veteran was suffering from ulcerative colitis.  A November 2006 progress note prepared by a physician with the initials B.J. notes that the Veteran had been suffering from diarrhea for approximately the past two years.  It was noted that this became severe in January 2006 and that a diagnosis of ulcerative colitis was assigned at that time.  The Veteran was subsequently hospitalized from February 2007 through March 2007 for treatment.  A proctocolectomy with diverting loop ileostomy was performed at this time.  

The record also contains a letter prepared by a physician with the initials M.E.B. dated February 2008.  According to Dr. B, it was well known that an inflammatory bowel disease could become symptomatic after travel to a foreign land due to a change in the bacterial content of the intestine.  Dr. B opined that the Veteran always had the tendency for inflammatory bowel disease but that his service in the Middle East made this condition symptomatic.  

The Veteran was afforded a VA gastrointestinal examination in April 2010.  The examiner noted that the Veteran's claims file was not available for review.  The Veteran reported that he first noticed mucous in his stools while serving in Qatar in May 2003.  He reported that his symptoms continued upon his return from service and that they progressively worsened.  The examiner concluded that the Veteran was stable post operatively from a colectomy and J pouch performed for ulcerative colitis.  The examiner opined that it was more likely than not that the Veteran's symptoms started while on active duty in Qatar.  

The above examiner submitted another examination report in April 2011, noting that the Veteran's claims file had now been reviewed.  The examiner conceded that the Veteran's medical records failed to reveal gastrointestinal symptomatology during military service or upon his return from active duty.  Nonetheless, the examiner opined that it was more likely than not that the Veteran started having symptoms of ulcerative colitis while on active duty which were not documented.  The examiner indicated that the Veteran gave a very consistent history that his symptoms started while on active duty.  Furthermore, the examiner explained that it is not uncommon for a patient to have early signs and symptoms of inflammatory bowel disease that are misdiagnosed as irritable bowel syndrome.  

Finally, the record contains a medical opinion dated September 2011 and prepared by a physician with the initials J.T.N.  According to Dr. N, the Veteran had a well-documented history of ulcerative colitis.  Dr. N indicated that the Veteran reported an onset of symptomatology during military service but that his symptoms continued to worsen upon his return to the United States.  Dr. N noted that he reviewed the Veteran's medical records and that he felt it was clear that the Veteran did not suffer from irritable bowel symptomatology prior to military service.  Dr. N opined that it was far more likely than not that the Veteran did not have ulcerative colitis prior to going to Qatar and that he developed this condition while serving in Qatar.  

The above evidence demonstrates that the Veteran is entitled to service connection for ulcerative colitis.  While the medical evidence of record does not establish that he experienced symptomatology during military service, he has consistently provided testimony to VA explaining that he did in fact have symptoms during service.  During his September 2011 hearing, the Veteran reported symptoms of diarrhea during military service and that these symptoms persisted after his separation from active duty.  The Veteran also submitted several statements from family members corroborating his claim of in-service symptomatology.  The record contains nothing to undermine the credibility of these assertions.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

In addition, the record contains a positive medical opinion from a VA physician, as well as numerous positive opinions from private physicians.  All of these physicians agree that the most likely scenario is that the Veteran's symptomatology manifested during military service in Qatar.  The record contains no medical evidence to contradict these opinions or call into question the credibility of those offering them.  

The Board recognizes that the Veteran has made some conflicting statements regarding the history of his colitis, such as denying a history of diarrhea upon separation from active duty.  However, he has since repeatedly asserted that he did in fact suffer from at least some symptomatology during military service.  The April 2010 VA examiner was also aware of this inconsistency, but still found the Veteran to be credible.  As such, there is insufficient evidence of record to call into question the credibility of the Veteran's current claims.  

Furthermore, while there are records such as the January 2006 emergency room note indicating that the Veteran only had a one month history of symptomatology, a November 2006 record notes a two year history.  As such, the notations regarding history are themselves contradictory and fail to call into question the credibility of the Veteran's assertions.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that service connection for ulcerative colitis is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

Service connection for ulcerative colitis is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


